Citation Nr: 0911283	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  08-10 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy/ central nerve neuropathy of the upper 
extremities, to include as due to herbicide exposure.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 





ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to 
February 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating a decision in March 2007, of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In January 
2009, the Veteran testified before the undersigned Acting 
Veterans Law Judge; the transcript is of record. 

Following the hearing, the Veteran submitted additional 
evidence in support of his claims and waived the right to 
have the evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304(c) (2008).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if any further 
action is required on his part.


FINDINGS OF FACT

1.  The Veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
Agent Orange.

2.  Peripheral neuropathy/ central nerve neuropathy of the 
upper extremities was not manifested during the Veteran's 
active service, was not manifest to a compensable degree 
within one year of separation from service, and is not 
otherwise related to the Veteran's active service, including 
exposure to herbicides.


CONCLUSION OF LAW

Peripheral neuropathy/ central nerve neuropathy of the upper 
extremities was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1112, 1116, 1131, 1133, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are:  1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter, 
dated in February 2007.  The Veteran was notified of the type 
of evidence needed to substantiate the claim of service 
connection for, namely, evidence of current disability; 
evidence of an injury or disease or event in service, causing 
injury or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  The Veteran was also notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
The notice included the provisions for the effective date of 
the claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of the elements of the claim).  

To the extent the VCAA notice about the degree of disability 
assignable was  provided after the initial adjudication, as 
the claim is denied, no disability rating can be assigned as 
a matter of law and therefore there is no possibility of any 
prejudice to the Veteran with respect to the content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the Veteran's 
service personnel records and service treatment records.  At 
the January 2009 personal hearing, the Veteran testified that 
that he was treated for a mental health condition at 
Schuylkill County Mental Health Center between 1972 and 1975.  
The Veteran indicated that the records should be obtained in 
support of his claim of service connection for PTSD.  
However, the Board notes that treatment records from 
Schuylkill County Mental Health Center, from 1972 to 1976, 
have already been associated with the claims file and there 
is no need to request additional records in this regard.  

The duty to assist includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
the absence of evidence of a neuropathy in service, and in 
the absence of a current diagnosis, or of a nexus opinion 
that links neuropathy to service, development for a VA 
medical examination and opinion is not warranted.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  As there are no 
additional records to obtain, the Board concludes that no 
further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.

Factual Background

Service personnel records reflect that the Veteran served in 
Vietnam from June 1965 to August 1965.  

Service treatment records contain no complaint, finding, 
diagnosis, or history of neuropathy.  On separation 
examination in January 1967, the Veteran's upper extremities 
and other musculoskeletal system were clinically evaluated as 
normal.

On VA general examination in October 1996, the examiner noted 
that the Veteran had suffered a cerebrovascular accident in 
1987, with no evidence of residual paralysis in the upper or 
lower extremities.  The cranial nerves II through XII were 
grossly intact.  There was evidence of parasthesia in the 
little finger of the right hand and the index finger of the 
left hand.  

A September 2005 Agent Orange Registry Code Sheet, noted the 
Veteran's complaints of cellulitis and peripheral neuropathy, 
which he attributed to exposure to Agent Orange in service.  
The clinician noted a history of peripheral neuropathy of 
unknown etiology.   

In January 2006, the Veteran was evaluated by a neurologist.  
The Veteran complained of mild parasthesias of the fingers, 
intermittently, but not bothersome and not progressive.  
There was decreased sensation to pinprick on physical 
examination, though it was not in a peripheral or central 
nervous system distribution.  The clinician noted that it was 
most likely due to somatoform behavior.  An atypical small 
fiber neuropathy could not be ruled out.  In April 2006, a 
clinician noted that an MRI was performed, and recorded an 
assessment of carpal tunnel syndrome, dementia and 
cerebrovascular accident.  

The Veteran underwent a brain MRI in February 2006.  The 
impression was mild cerebral atrophy, findings of old right 
middle cerebral artery infarct with surrounding gliosis and 
no abnormal enhancement, and paranasal sinus inflammatory 
disease.  An addendum report in May 2006, noted that a nerve 
conduction study of both arms revealed mild bilateral median 
nerve lesions/ compressions at the wrists (carpal tunnel 
syndrome).  

At the January 2009 Board hearing, the Veteran testified that 
his hands had been symptomatic for neuropathy intermittently 
for approximately 40 years, since 1965.  The Veteran noted 
that he had been tested and diagnosed with bilateral carpal 
tunnel syndrome as opposed to peripheral neuropathy.  

Principles of Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f).  These diseases 
include acute and subacute peripheral neuropathy.  38 C.F.R. 
§ 3.309(e).  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e) Note 2.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

Analysis

The Veteran contends that he suffers from peripheral 
neuropathy of the upper extremities due to exposure to Agent 
Orange during his period of service.  As the Veteran served 
in Vietnam, it is presumed that he was exposed to herbicides 
during his period of active service.  38 U.S.C.A. § 1116(f).  

While acute and subacute peripheral neuropathy is a 
presumptive disability pursuant to 38 C.F.R. § 3.309(e), 
there is no evidence that any such disability manifested 
during service or within weeks or months of exposure to 
herbicides.  38 C.F.R. § 3.309(e) Note 2.  

In fact, the medical evidence of record does not reflect that 
the Veteran has ever suffered from peripheral neuropathy or 
central nerve neuropathy.  Over 29 years after separation 
from service, an October 1996 VA general examination showed 
evidence of parasthesia in the little finger of the right 
hand and the index finger of the left hand, noted in the 
context of a cerebrovascular accident in 1987, but peripheral 
neuropathy/ central nerve neuropathy was not diagnosed.  The 
cranial nerves II through XII were grossly intact.  

In January 2006, the Veteran complained of mild parasthesias 
of the fingers, intermittently, but not bothersome and not 
progressive.  Following an MRI, a clinician in April 2006, 
recorded an assessment of carpal tunnel syndrome, dementia 
and cerebrovascular accident.  Similarly, a May 2006 nerve 
conduction study of both arms revealed mild bilateral median 
nerve lesions/ compressions at the wrists (carpal tunnel 
syndrome).  

The Board concludes that direct and presumptive service 
connection for peripheral neuropathy/ central nerve 
neuropathy of the upper extremities is not warranted because 
there is no competent medical evidence of a diagnosis of the 
disease.  
On the basis of the service medical records, peripheral 
neuropathy/ central nerve neuropathy of the left and right 
upper extremities were not affirmatively shown during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303(a).

As there is no competent evidence either contemporaneous with 
or after service that peripheral neuropathy/ central nerve 
neuropathy of the left and right upper extremities was noted 
or observed during service, the principles of service 
connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

While a September 2005 Agent Orange Registry Code Sheet, 
noted a history of peripheral neuropathy of unknown etiology, 
the remainder of the record showed no tests, diagnoses, or 
other comments relating to peripheral neuropathy or central 
nerve neuropathy involving the upper extremities.  In fact, 
the Veteran's complaints regarding his upper extremities, to 
include parasthesias of the fingers, have been attributed to 
other known medical diagnosis, to include carpal tunnel 
syndrome.  Based on the foregoing, in the absence of proof of 
a current diagnosis of peripheral neuropathy or central nerve 
neuropathy of the upper extremities, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As for the Veteran's statements and testimony that he 
currently suffers from peripheral neuropathy/ central nerve 
neuropathy of the upper extremities as due to exposure to 
Agent Orange in service, although the Veteran is competent to 
describe symptoms pertaining to his claimed disability, where 
as here, the questions involved are of medical diagnosis and 
medical causation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on a medical diagnosis or on medical causation.  38 
C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, (Fed. 
Cir. 2007). 

As the Board may consider only independent medical evidence 
to support its finding, the Board concludes that for the 
above reason the preponderance of the evidence is against the 
claim of service connection for peripheral neuropathy/ 
central nerve neuropathy of the upper extremities, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for peripheral neuropathy/ central nerve 
neuropathy of the upper extremities is denied.


REMAND

At the January 2009 Board hearing, and in prior statements, 
the Veteran has listed the following stressors while 
stationed in Vietnam:  Living next to a Vietnamese village; 
underground tunnels built by the Vietnamese beneath his 
compound in Danang; his sitting location during music 
performances, which he claims made him feel exposed and 
vulnerable to potential attacks; exposure to contagious 
diseases; being on guard duty; being at the Danang Air Base 
when it came under enemy attack on July 1, 1965, and; his 
unit coming under enemy attack while traveling from Danang to 
Phu Bai on their way to a performance, sometime between June 
and July 1965.  

The service personnel records show that the Veteran was 
stationed in Danang Air Base (AB), Vietnam, from June 1965 to 
August 1965.  During this time, he was assigned to the 3rd 
Marine Division.  Evidence submitted by the Veteran, to 
include a witness statement from a Marine who served with the 
Veteran in Vietnam, and Command Diary/Chronology report for 
July 1965, for the 3rd Marine Division, confirm that on July 
1, 1965, the Danang airfield came under mortar and ground 
attack from the Viet Cong.  

In a witness statement in June 2008, a former Marine who 
served with the 3rd Marine Division Band along with the 
Veteran, stated that they were traveling by truck convoy to 
Phu Bai when they came under small arms fire from the edge of 
a field.  After a review of the record, the Board determines 
that further evidentiary development for the alleged in-
service stressors is necessary.

VBA's Adjudication Procedure Manual, M21-1 MR, IV, Part ii, 
Subpart 1, Chapter D, Section 14  provides guidance as to the 
development of these cases.  In this case, where available 
records do not provide objective or supportive evidence of 
the alleged in-service traumatic stressor, it is necessary to 
develop for this evidence. Based on the information provided 
by the Veteran, the RO should attempt to obtain corroborating 
evidence of the Veteran's alleged stressor.

If a claimed stressor is verified, the Veteran should be 
scheduled for a VA examination to assess the nature and 
etiology of his claimed PTSD.
 
Accordingly, the case is REMANDED for the following actions:

1.  Review the claims folder and prepare 
a summary of all stressors alleged by the 
Veteran, to include the enemy attack on 
Danang Air Base on July 1, 1965, and the 
enemy mortar attack of the 3rd Marine 
Division Band en route from Danang to Phu 
Bai, which was located in the area of 
Danang from June to August 1965.  This 
summary of stressors, with specific 
details regarding the Veteran's alleged 
stressors, and all associated documents, 
should be sent to JSRRC, Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, Virginia 22315-3802.  That 
agency should be requested to provide any 
information which might corroborate the 
Veteran's alleged stressors, including 
operational orders and other pertinent 
reports pertaining to the Veteran's 
units.  

2.  In the event that VA is unable to 
obtain Federal records with regard to the 
Veteran's claimed stressor(s), proper 
notice should be issued pursuant to 
38 C.F.R. § 3.159(e).

3.  If, and only if, a claimed stressor 
is corroborated, the Veteran should be 
scheduled for a VA PTSD examination.  
It is imperative that the claims file 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  

     The examiner should be informed of 
the details of the corroborated 
stressor.  If PTSD is diagnosed, the 
examiner should clearly indicate 
whether or not it is due to a 
corroborated stressor. 

4.  Thereafter, review the expanded 
record and determine if service 
connection is warranted.  If the benefit 
sought remains denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. W. KREINDLER 
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


